DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al. (US Patent # 4,549,042).
Regarding Claim 1, Akiba discloses a method for assembling an electrical cable whose cross section has an area of predetermined dimension, said cable being formed by a plurality of conductors electrically insulated from one another, said method 5comprising the steps of: 
forming a plurality of first bundles (i.e. fundamental unit litz wires 7) each comprising at least three conductors (i.e. strands 6a-6c); and 
as long as said predetermined dimension is not reached, iteratively forming a plurality of (n+1)th bundles (i.e. litz wires 30) each comprising at least three of 10the nth bundles (i.e. fundamental unit litz wires 7), n being an integer greater than or equal to 1 (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).

Regarding Claim 2, Akiba discloses that said at least three conductors of said first bundles are disposed such that the central points of their cross sections are on one and the same circle and said at least three nth 15bundles are disposed such that the central points of their cross sections are on one and the same circle (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).

Regarding Claim 3, Akiba discloses that each of said first bundles comprises between three and five conductors (i.e. three to five strands shown as elements 6a-6c, 8a-8d, 11a-11e, respectively) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 4, Akiba discloses that for each value of said integer n, each of said (n+1)th bundles comprises between three and five of said nth bundles (i.e. three or more fundamental unit litz wires 7) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 5, Akiba discloses that said integer n takes, successively, the values 1 to 3 (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 7, Akiba discloses an electrical cable formed by a plurality of conductors electrically insulated 5from one another, wherein said electrical cable is obtained by the implementation of an assembly method according to claim 1 (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  
The examiner notes that the limitation “wherein said electrical cable is obtained by the implementation of an assembly method according to claim 1” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US Patent #4,549,042) in view of Hayashida et al. (WIPO Publication # WO2013-133038A1).
Regarding Claim 6, Akiba does not explicitly disclose that said conductors are made of aluminium. 
Hayashida teaches that said conductors (i.e. element wires 3C) are made of aluminium (Fig. 1-3B; Paragraph 0010, 0020-0021, 0026-0030, 0036-0037).
Hayashida teaches similar cable structures/configuration to the ones disclosed by Akiba, but specifies that the conductive material for the individual wires/conductors is aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the conductors of Akiba, as taught by Hayashida, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, using aluminum would provide the benefit of saving weight when compared to copper.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US Patent #4,549,042).
Regarding Claim 8, Akiba does not explicitly disclose that said electrical cable is an aeronautical cable.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “said electrical cable is an aeronautical cable” does not distinguish the present invention over the prior art of Akiba who teaches the structure as claimed.
Furthermore, Examiner notes that “said electrical cable is an aeronautical cable” is a functional language.  While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847 

/William H. Mayo III/           Primary Examiner, Art Unit 2847